UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4758
KAREN MICHELLE SIMIEN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Anderson.
                Margaret B. Seymour, District Judge.
                             (CR-00-194)

                      Submitted: March 20, 2001

                       Decided: April 3, 2001

         Before LUTTIG and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. E. Jean Howard, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.
2                       UNITED STATES v. SIMIEN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Karen Michelle Simien appeals her conviction and sentence to
thirty-three months confinement and three years supervised release
for attempted escape in violation of 18 U.S.C. § 751(a) (1994).
Simien’s counsel filed a brief pursuant to Anders v. California, 386
U.S. 738, 744 (1967), in which he represents that there are no argu-
able issues of merit in this appeal. Nonetheless, in his brief, counsel
addressed the possibility that the district court improperly conducted
the Rule 11 hearing in which Simien entered her guilty plea, and fur-
ther that the district court erred in computing and imposing her sen-
tence. Finding no merit to either of these claims of error, and
discovering no other reversible error in our review of the record, we
affirm Simien’s conviction and sentence.

   Simien’s claim that the district court improperly conducted the col-
loquy in which she entered her guilty plea is meritless. Under Fed. R.
Crim. P. 11, the district court must "inform the defendant of, and
determine that he understands, the nature of the charge(s) to which the
plea is offered, any mandatory minimum penalty, the maximum pos-
sible penalty and various rights." United States v. DeFusco, 949 F.2d
114, 116 (4th Cir. 1991). Additionally, the district court must be satis-
fied that the plea was knowingly and voluntarily entered, and that
there is a sufficient factual basis to support it. Id., at 119-20. Here,
because the district court raised these issues with Simien at her plea
hearing, there is no indication that the district court failed to meet the
requirements of Rule 11 in accepting Simien’s plea.

   Furthermore, Simien’s challenge to the district court’s calculation
and imposition of her sentence is not reviewable on appeal. This
Court lacks authority to review a district court’s imposition of a sen-
tence that is within a correctly calculated guidelines range and within
the statutory maximum. See United States v. Porter, 909 F.2d 789,
                       UNITED STATES v. SIMIEN                        3
794 (4th Cir. 1990). Simien did not object to the presentence report
or its calculation of her thirty-three month sentence. Furthermore,
although Simien’s thirty-three month sentence is at the high end of
the guidelines range, it was in accordance with the recommendation
contained in the presentence report based on her history, and was
below the five-year statutory maximum. Therefore, because Simien’s
sentence was correctly calculated, it is not reviewable by this Court
on appeal.

   As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and conclude that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
Justice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires
that counsel inform his client, in writing, of her right to petition the
Supreme Court for further review. If requested by the client to do so,
counsel should prepare a timely petition for writ of certiorari, unless
counsel believes such a petition would be frivolous. In that case,
counsel may move in this court for leave to withdraw from represen-
tation. Counsel’s motion must state that a copy thereof was served on
the client.

   In light of the foregoing, we affirm Simien’s conviction and sen-
tence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED